Citation Nr: 0005250	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-23 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at 
the Deering Hospital in Miami, Florida on July 16, 1995, to 
include whether a timely claim for this benefit was filed.   

(The issue of entitlement to compensation for deafness 
pursuant to the provisions of 38 U.S.C.A. § 1151 will be 
addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1976 to November 
1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) Medical Center in Miami, Florida, 
(hereinafter AOJ).   
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the AOJ. 

2.  Service connection is in effect for schizophrenia, rated 
as 100 percent disabling, and hypertension, rated as 
noncompensable.  

3.  Without prior authorization from the VA, the veteran 
received treatment for a rapid heartbeat in the emergency 
room at the Deering Hospital in Miami, Florida on July 16, 
1995.  

4.  An initial request for reimbursement of the expenses 
associated with the treatment in question rendered at the 
Deering Hospital was denied by VA; the veteran was informed 
of this denial by letter dated in January 1996.  

5.  Following the January 1996 denial letter, a timely notice 
of disagreement was not filed. 

6.  A written claim for reimbursement of the medical expenses 
in question rendered at the Deering Hospital was submitted in 
January 1998, more than two years after the medical treatment 
at issue.  


CONCLUSION OF LAW

A timely claim for entitlement to reimbursement of the 
medical expenses incurred at the Deering Hospital in Miami, 
Florida on July 16, 1995, was not filed.  
38 C.F.R. §§ 17.120, 17.126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for schizophrenia, rated as 
100 percent disabling, and hypertension, rated as 
noncompensable.  Without prior authorization from the VA, the 
veteran received treatment for a rapid heartbeat in the 
emergency room at the Deering Hospital in Miami, Florida on 
July 16, 1995.  As there was no prior authorization for this 
treatment, the claim for reimbursement of the expenses 
associated with this treatment must be adjudicated under 
38 C.F.R. § 17.120. 

To be entitled to reimbursement or payment by the VA of the 
cost of unauthorized medical treatment under 
38 C.F.R. § 17.120, it must be shown that:

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.

(b) A medical emergency existed and delay 
would have been hazardous to life or 
health, and

(c) No VA or other Federal facilities 
were feasibly available.  38 U.S.C.A. 
§ 1728; 38 C.F.R. §§ 17.80 (1995), 17.120 
(1999).

All three criteria must be met before the benefit may be 
granted.  Id.

An initial request for reimbursement of the expenses 
associated with the treatment in question under the 
provisions of § 17.120 was denied by VA on the basis that 
this treatment was not emergent and that VA facilities were 
available to provide the treatment.  The veteran was informed 
of this denial by letter dated in January 1996.  A timely 
notice of disagreement with respect to this claim was not 
submitted by the veteran.  

Thereafter, a written claim for reimbursement of the medical 
expenses in question rendered a the Deering Hospital was 
submitted in January 1998, more than two years after the 
treatment at issue.  The veteran was informed by VA personnel 
and by statement of the case that claims for reimbursement 
under § 17.120 have to be filed within two years of the 
treatment in question in order for the VA to pay for such 
expenses.  38 C.F.R. § 17.126.  Clearly, the claim filed in 
January 1998 was received more than two years after the 
treatment in question was rendered at the Deering Hospital in 
July 1995.  Accordingly, the claim must be denied. 

The Board is bound by the provisions of 38 C.F.R. § 17.126, 
and a review of the pertinent legal criteria reveals no 
provision which would warrant entitlement to the benefits 
sought in connection with this case.  Therefore, as the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has stated that in a case in which "the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law," the 
claim for reimbursement of medical expenses incurred at the 
Deering Hospital in Miami, Florida on July 16, 1995, must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  


ORDER

A timely claim for entitlement to reimbursement of medical 
expenses incurred at the Deering Hospital in Miami, Florida 
on July 16, 1995, has not been submitted, and the claim is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

